Marshall, Presiding Justice.
This is a will caveat proceeding. The probate court denied the caveat and admitted the will to probate in solemn form. On appeal to superior court, the jury returned a verdict in favor of the caveator. The propounder appeals.
We find support for the verdict in evidence showing that before the will was executed the testatrix had stated to others: that she was afraid of the propounder, that he wanted her to change her will, that he wanted her money, and that she desired a testamentary scheme different than that contained in the will offered for probate. See, e.g., Moreland v. Word, 209 Ga. 463 (6) (74 SE2d 82) (1953); Cato v. Hunt, 112 Ga. 139 (2) (37 SE 183) (1900); Redfearn, Wills, Ga., § 53 et seq. (4th Ed.).
Complaint is made concerning the admission of evidence of declarations by the testatrix after execution of the will expressing dissatisfaction therewith! The cases hold that although such evidence is not admissible to show undue influence, it is admissible to show the testatrix’ state of mind. Reid v. Wilson, 208 Ga. 235, 237 (65 SE2d 913) (1951) and cits.

Judgment affirmed.


All the Justices concur.